internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-106453-99 date date legend taxpayer - spouse - trust - foundation - charitable_remainder_unitrust a - charitable_remainder_unitrust b - charitable_remainder_unitrust c - child a - child b - child c - date - dear this is in reply to the letter from your authorized representative dated date and prior correspondence requesting a ruling concerning the gift_tax treatment of a proposed non-qualified disclaimer of an income_interest in a qualified_terminable_interest_property trust the facts and representations submitted are as follows spouse died testate on date survived by taxpayer and three children child a child b and child c spouse’s will provided that the residue of her estate pass to trust a testamentary_trust created under the terms of spouse’s will under the terms of trust the trustee is to distribute the net_income to taxpayer at least quarter-annually for taxpayer’s life the trustee also has the discretion to make distributions of corpus plr-106453-99 to taxpayer based on taxpayer’s needs for health support and maintenance the trust provides that upon taxpayer’s death any accrued income will be distributed to taxpayer’s estate and the remaining trust estate will be distributed as follows certain specified corporate stock or the proceeds that are traceable from the sale_or_other_disposition of the stock will be distributed i percent to foundation and ii percent divided equally among three charitable_remainder unitrusts previously established by taxpayer and spouse charitable_remainder_unitrust a charitable_remainder_unitrust b and charitable_remainder_unitrust c of which the non-charitable beneficiaries are child a and his children child b and his children and child c respectively and the remaining trust estate will be divided equally among child a child b and child c if a child predeceases spouse that child’s share is to be distributed to the charitable_remainder_unitrust named for the child the executor of spouse’s estate made a timely election under sec_2056 to treat trust as a qualified_terminable_interest_property qtip_trust described under sec_2056 of the internal_revenue_code for purposes of the estate_tax_marital_deduction you represent that trust was funded primarily with corporate stock specified in spouse’s will thus upon taxpayer’s death a significant portion of the trust corpus will be distributed to the charitable_remainder unitrusts and the foundation while a lesser portion will be distributed equally among child a child b and child c you further represent that foundation is an organization exempt from federal_income_tax under sec_501 and the three charitable trusts are charitable_remainder unitrusts described in sec_664 and taxpayer a resident of texas proposes to execute an irrevocable disclaimer of his entire_interest in trust income and corpus the disclaimer will not be a qualified_disclaimer under sec_2518 and thus will be subject_to federal gift_tax in accordance with sec_2207a spouse will exercise his right of recovery to have the gift_tax attributable to the transfer under sec_2519 paid_by the person receiving the property as defined in sec_25_2207a-1 in addition the trustee of trust will agree to pay the gift_tax attributable to spouse’s relinquishment of his interest in trust under sec_2511 you request a ruling that in determining the value of the gifts made by taxpayer under sec_2511 and sec_2519 the amount of the gifts is reduced by the amount of the federal gift_tax paid_by the trustee of trust and the persons receiving the property sec_2501 imposes a tax on the transfer of property by gift by an individual and sec_2502 provides that the payment of the gift_tax is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer plr-106453-99 is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2519 provides that any disposition of all or a part of a qualifying_income_interest_for_life in property for which an election has been made under sec_2056 is treated as the transfer of all interests in the property other than the qualifying_income interest sec_2207a provides that if a gift_tax is paid with respect to any person because of a transfer made by that person under sec_2519 then that person shall be entitled to recover the tax attributable to the transfer from the person receiving the property under sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property the amount of gift_tax attributable to that property under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee and if the property does not remain in trust any person receiving the property prior to the expiration of the right of recovery sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable revrul_75_72 1975_1_cb_310 holds that gift_tax imposed on a transfer that is paid_by the donee may be deducted from the value of the transferred property in determining the amount_of_the_gift if it is established that the payment of the tax by the donee or from the property itself is a condition of the transfer if at the time of the transfer the gift is made subject_to a condition that the gift_tax is to be paid_by the plr-106453-99 donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee or from the property itself revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift the gift_tax liability assumed by the donee may be deducted from the value of the transferred property if the payment of the tax by the donee is a condition of the transfer the donor's available unified_credit must be used to reduce the tax_liability that the donee has assumed to the extent the unified_credit is available revrul_80_111 1980_1_cb_209 considers a situation where a state gift_tax that was paid_by the donee was under state law a liability of the donee to the extent of one-half of the tax the ruling holds that the donee's payment of the one-half of the state gift_tax that the donee was liable for did not constitute consideration for the transfer the payment satisfied the donee's liability and did not in any way benefit the donor only the one-half of the gift_tax that the donor was liable for but that was paid_by the donee was consideration for the transfer and could be deducted from the value_of_the_gift in determining the amount_of_the_gift although sec_2502 provides that the tax on a gift is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount of gift_tax paid_by the donees in the present case because taxpayer’s disclaimer is not a qualified_disclaimer under sec_2518 taxpayer’s relinquishment of the income_interest is a gift by taxpayer of the value of that interest under sec_2511 under sec_2502 the payment of the tax is the liability of the taxpayer however a condition of the taxpayer’s transfer is the agreement that the gift_tax will be paid_by the trustees of the trust consequently under sec_2512 the value_of_the_gift of taxpayer’s income_interest is measured by the fair_market_value of the income_interest minus the amount of gift_tax to be paid in addition taxpayer’s relinquishment of his income_interest constitutes a disposition of taxpayer’s income_interest under sec_2519 the amount_of_the_gift made by the taxpayer under sec_2519 will be the value of the corpus of trust less the value of taxpayer’s qualifying_income interest reduced by the amount_of_the_gift tax paid_by the person receiving the property under sec_2207a a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the ruling contained in this letter is based upon information and representations plr-106453-99 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provision of the code we are specifically not ruling on the effect of the taxpayer’s renunciation on the termination of the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by ___________________ katherine a mellody senior technician reviewer branch enclosure copy for purposes
